Citation Nr: 1505220	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-17 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He died in November 1990, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for the cause of the Veteran's death.  Jurisdiction of the claim subsequently transferred to the RO in Winston-Salem, North Carolina.

In her July 2012 Substantive Appeal (VA Form 9), the appellant requested a Board hearing at a local VA office.  Thereafter, in January 2013, the appellant submitted a written request to withdraw the hearing request.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).

As an initial matter, the Board notes that, prior to filing the current claim on appeal in October 2010, the appellant filed an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits (VA Form 21-534) in October 2004, which was denied by a final RO decision dated in March 2005.  See 38 U.S.C.A. §§ 5103, 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).  Significantly, however, in her October 2004 VA Form 21-534, the appellant explicitly stated that she was not claiming that the cause of the Veteran's death was due to service.  See Box 10 of October 2004 VA Form 21-534.  As such, the Board concludes that the RO's final March 2005 decision did not address or encompass a claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, 38 C.F.R. § 3.156(a) is not for application and new and material evidence is not required for the Board to address the appellant's current claim of entitlement to service connection for the cause of the Veteran's death on the merits.  

Finally, the Board notes that there was a discrepancy regarding whether the appellant was represented by the North Carolina Division of Veterans Affairs (NCDVA) because, although the Veteran appointed the NCDVA as his representative in June 1975, the appellant never appointed a representative during the course of this appeal.  To resolve this issue, the Board sent the appellant a power of attorney clarification letter in November 2014.  The letter asked the appellant whether she wished to represent herself, whether she wished to appoint an accredited Veterans Service Organization (VSO) to represent her, or whether she wished to appoint a different private attorney or "agent" to represent her.  In a signed statement, date stamped as having been received at the Board in December 2014, the appellant indicated that she wished to represent herself.  Based on the statement provided, the Board concludes that the appellant wishes to proceed with her appeal as a pro se claimant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.

REMAND

The appellant essentially contends that the Veteran's cause of death is related to military service, and in particular, his reported service in the Republic of Vietnam.  Specifically, the appellant asserts that the Veteran had exposure to Agent Orange while serving in Vietnam, and that such exposure caused his congestive heart failure, which led to his death.  See appellant's October 2010 VA Form 21-0820, August 2011 Notice of Disagreement, and July 2012 VA Form 9.  In this regard, the Board notes that the Veteran's November 1990 death certificate reflects that the Veteran's cause of death was dilated cardiomyopathy.  

Although the Board sincerely regrets the additional delay, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  The Board will discuss each of its reasons for remand in turn.

I.  Service Records 

The Board finds that efforts should be undertaken on remand to obtain a complete copy of the Veteran's service personnel records.  In making this determination, the Board acknowledges that, in response to a February 2011 VA Request for Information, in April 2011, the National Personnel Records Center (NPRC) reported that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  In this regard, the Board notes that the Veteran's DD Form 214 shows that he served in Europe during the Vietnam era; however, the Veteran's DD Form 214 does not reflect any other foreign service, and fails to otherwise show that the Veteran was awarded any decorations, medals, or badges indicating that he served in Vietnam.  Additionally, a review of the Veteran's available service treatment records reveals that the Veteran served in Wurzburg, Germany; however, this evidence fails to show that he had any other foreign service.  Significantly, however, the appellant maintains that the Veteran served in Vietnam and that his death was caused by exposure to herbicides there.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2) (2014).  Although it appears from the evidence currently of record that the Veteran did not serve in Vietnam, to date, the Veteran's service personnel records (other than a single DD Form 214) have not been requested for incorporation into the record, nor has the RO indicated that such records are unavailable.  As such, on remand, action should be undertaken to obtain these records.  


II.  Treatment Records 

A review of the record reveals that there are outstanding private treatment records that have not yet been associated with the Veteran's claims file.  Specifically, the Veteran's November 2010 death certificate reveals that he died at Durham County General Hospital in November 1990.  Additionally, the appellant has reported that, following the Veteran's return from service, he was treated for heart problems at the University of North Carolina Hospital at Chapel Hill.  See appellant's August 2011 Notice of Disagreement and September 2011 statement.  Significantly, however, to date, none of the Veteran's post-service treatment records have been associated with the claims file and there is no indication that the RO attempted to obtain such records.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's private treatment records pertaining to his heart condition, to specifically include treatment records from Durham County General Hospital and the University of North Carolina Hospital at Chapel Hill.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the appellant, obtain all outstanding private records pertaining to the Veteran's treatment for a heart condition, dated from June 1969 to November 1990, to specifically include any pertinent records from (1) Durham County General Hospital and (2) the University of North Carolina Hospital at Chapel Hill.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records herself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Contact the National Personnel Records Center and/or any other indicated agency, and request copies of the Veteran's complete service personnel records.  The Board is particularly interested in records showing the dates and locations of the Veteran's foreign service.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records herself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

3. Conduct any additional development deemed necessary based on any newly received evidence, which may include obtaining an opinion regarding the cause of the Veteran's death.

4. Following the completion of the foregoing, readjudicate the appellant's claim.  If the claim is denied, supply the appellant with a Supplemental Statement of the Case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




